RANDALL, Judge,
concurring specially.
I concur with the majority that the decree provided for unconditional maintenance, not automatically terminable on respondent’s remarriage. However, I do not find Burr controlling. In Burr the record showed that during negotiations the parties considered and then rejected inclusion of a clause specifically making maintenance terminable on remarriage. This consideration evidenced the parties’ intent much more clearly than do the facts in the present case.
The facts in this case are not as strong as they are in Burr. The record does not show that a similar discussion occurred in this case. The maintenance provision in the decree is silent as to what, if any, conditions may'trigger termination of maintenance. The better practice is for the attorney whose client is to receive maintenance after a remarriage to specify that provision in writing or on the record so the dictates of Minn.Stat. § 518.64, subd. 3 (1982), the controlling statute, are satisfied.
The stipulation and decree in this case are not as clear as they should have been. However, I believe the court properly construed the intent of the parties in finding forty-two consecutive months of maintenance and those months not to be cut off by the obligees remarriage.